FILED

UNITED sTATEs DISTRICT CoURT :`SEP'\ 5 29\'*
FoR THE DISTRICT oF coLUMB1A cum U_s_ Dlsmct and

Bankruptcy Courts
Koffi M. Gbikpi, )
Plaintiff, l
v. i civil A¢uon N@. /§l..;¢
U.S. Attorney General et al., l
Defendants. §
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff’ s complaint and the
accompanying application to proceed in forma pauperis. For the following reas0ns, the Court
will grant the in forma pauperis application and will dismiss this action for lack of subject matter
jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring dismissal of an action "at any time” the
Court determines that it lacks subject matter jurisdiction).

Plaintiff submitted this action while confined at the Federal Medical Center in Butner,
North Carolina. He subsequently submitted a notice changing his address to a residence in
Clearwater, Florida. Plaintiff challenges his commitment pursuant to 18 U.S.C. § 424l,
goveming "[d]eterrnination[s] of mental competency to stand trial to undergo postrelease
proceedings.” See Compl. at 4-5 (Statement of Claim). Plaintiff claims that "[t]he Attomey
General[’s] decision of commit [sic] to prison has hurt me mentally and emotionally and will
hurt my reputation for the rest of my life," and he seeks $20 million in monetary damages. Id. at

5.

Plaintiff purports to sue the U.S. Attomey General and the U.S. Department of Justice.
See Compl Caption. Such a suit is in effect against the United States, see Kentucky v. Graham,
473 U.S. 159, 165-66 (1985), and the United States may be sued only upon consent
"unequivocally expressed in statutory text[.]" Lane v. Pena, 518 U.S. 187, 192 (1996).

The Federal Tort Claims Act ("FTCA"), 28 U.S.C. §§ 1346, 2671 -80, provides a limited
waiver of the sovereign’s immunity for money damages "under circumstances where the United
States, if a private person, would be liable to the claimant in accordance with the law of the place
where the act or omission occurred." Ia’., § 1346(b)(1). The United States has not consented to
be sued for conduct, such as alleged here, stemming from "the failure of the United States to
carry out a federal statutory duty in the conduct of its own affairs." Hornbeck Ojfrhore Trarzsp.,
LLC v. US., 569 F.3d 506, 510 (D.C. Cir. 2()09) (citation and internal quotation marks omitted).
Even if the complaint presents a potential claim under the FTCA, jurisdiction is wanting because
plaintiff has not indicated that he has exhausted his administrative remedies by "first present[ing]
the claim to the appropriate Federal agency. . . .," 28 U.S.C. § 2675, and this exhaustion
requirement is jurisdictiona1. See Aba'urrahman v. Engstrom, 168 Fed.Appx. 445, 445 (D.C. Cir.
2005) (per curiam) (affirming the district court’s dismissal of unexhausted FTCA claim "for lack
of subject matter jurisdiction"); accord Simpkins v. District ofColumbz`a G0v ’t, 108 F.3d 366,
371 (D.C. Cir. 2007). Hence, this case will be dismissed. A separate Order accompanies this

Memorandum Opinion.

DATE; september ll ,2014